Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 1 of 30




                        Exhibit B
      Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 2 of 30



 1                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3 CARLA ECHAVARRIA, an individual and               No. C 18-05982 WHA
   California Resident, and DERRICK
 4 WALKER, an individual and Virginia                       Related to:
                                                     No. C 18-06022 WHA
 5 Resident,                                         No. C 18-06172 WHA
                                                     No. C 18-06246 WHA
 6                    Plaintiffs,                    No. C 18-06263 WHA
                                                     No. C 18-06511 WHA
 7 v.                                                No. C 18-06583 WHA
                                                     No. C 18-06657 WHA
 8                                                   No. C 18-06887 WHA
     FACEBOOK, INC.
                                                     No. C 18-06953 WHA
 9
                      Defendant.
10

11                    PLAINTIFFS’ AMENDED INITIAL DISCLOSURES
                         PURSUANT TO FED. R. CIV. P 26(a)(1)(A)
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Page i                                                                   No. C 18-05982 WHA
                                    Plaintiffs’ Amended Initial Disclosures
      Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 3 of 30



 1            Pursuant to Rule 26(a)(1)(A) of the Federal Rules of Civil Procedure, Plaintiffs William
 2 Bass, Jr., Jill Herr, Jasper Schmidt, Stephen Adkins, and Denise Brown-Wells on behalf of

 3 themselves and all others similarly situated, through their attorneys, provide these Initial

 4 Disclosures.

 5            These disclosures are made without waiver of, and with reservation of, the following:
 6            1.     All issues as to the competency, relevancy, undue burden, materiality, privilege and
 7 admissibility of information disclosed herein (and the subject matter of such information), as

 8 evidence for any purposes in any further proceeding in this action (including the trial of this

 9 action), and any other action;

10            2.     The right to object on any ground at any time to a demand or a request for further
11 disclosure of matters identified here, including but not limited to, requests for documents,

12 interrogatories, depositions or other discovery proceedings involving or relating to the subject

13 matter of this controversy;

14            3.     Plaintiffs have not completed their investigation of this case and these disclosures
15 are based on information reasonably available to Plaintiffs as of this date. Some of the information

16 will be subject to ongoing expert analysis, but it is not yet time for expert disclosures. Plaintiffs

17 reserve the right, and these disclosures should not be construed to limit the ability of Plaintiffs, to

18 introduce additional evidence or legal theories as such evidence and theories are uncovered and

19 developed through the discovery process and exchange of disclosure statements among the parties,

20 in accordance with Rule 26(e). Plaintiffs further reserve the right to clarify, amend, modify or

21 supplement the information contained in these initial disclosures at any time before trial.

22    I.           INDIVIDUALS BELIEVED TO HAVE DISCOVERABLE INFORMATION
                   THAT PLAINTIFFS MAY USE TO SUPPORT THEIR CLAIMS UNDER FED.
23                 R. CIV. P. 26(a)(1)(A)(I)
24            Subject to the reservations, objections and retention of rights to object, collectively herein,
25 including Plaintiffs’ right to modify, supplement, or clarify these disclosures, Plaintiffs believe the

26 following are the names, and if known, the addresses and telephone numbers, of each individual or

27 entity likely to have discoverable information that Plaintiffs may use to support their claims

28 (unless the use would be solely for impeachment).
     Page 1                                                                              No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
      Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 4 of 30



 1            By making the below disclosures, Plaintiffs preserve and do not waive any applicable
 2 privileges or other objections to the use or production of information or knowledge held by these

 3 people or entities. Plaintiffs make no representations as to the extent of knowledge of any

 4 individual or entity listed below, or lack thereof.

 5            In addition to the below individuals, Plaintiffs reserve the right to use information known
 6 by any individual or entity identified:

 7            1.      in Plaintiffs’ complaints and any amendments thereto, including all members of the
 8 Classes;

 9            2.      by any other party in an initial or supplemental disclosure or pleading;
10            3.      in any answer or response to an Interrogatory or other form of discovery; and
11            4.      in any document produced in response to any Request for Production, third-party
12 subpoena or obtained through investigation.

13            A.      Plaintiffs1
14            The individuals listed below are named Plaintiffs in the above captioned and related
15 actions.

16            1.      William Bass, Jr., California;
17            2.      Jill Herr, New York;
18            3.      Jasper Schmidt, Jenner, California;
19            4.      Stephen Adkins, Michigan; and
20            5.      Denise Brown-Wells, Florida.
21            Plaintiffs may possess discoverable information relating to (1) their respective account
22 relationship with Defendant Facebook, Inc. (“Facebook”), including, but not limited to, the time

23 period during which Plaintiffs were customers or users of Facebook’s services; (2) the Personal

24 Information Plaintiffs provided to Facebook; (3) their experiences in the aftermath of the data

25 breach disclosed by Defendant on September 28, 2018 (the “Facebook Data Breach”); and (4)

26

27
     1
28       Attachments A, E, N, Q, and R contain Plaintiffs’ addresses and telephone numbers.

     Page 2                                                                             No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
      Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 5 of 30



 1 their own damages, losses and injuries resulting from the Facebook Data Breach. Each of the

 2 Plaintiffs are represented by counsel and may only be contacted through Plaintiffs’ counsel.

 3            B.     Defendant’s Current and Former Employees and Board Members
 4            Defendant Facebook is in the best position to identify its current and former officers,
 5 directors, employees, or agents with discoverable information relevant to Plaintiffs’ claims.

 6 Defendant is also in the best position to know, and have possession of, the current addresses and

 7 telephone numbers of Defendant’s officers, directors, employees, and agents. Plaintiffs, however,

 8 have identified certain of Defendant’s current or former officers, directors, employees, and agents

 9 and believe they may have discoverable information Plaintiffs may use to support their claims,

10 other than information to be used solely for impeachment.

11            Plaintiffs reserve the right to use the knowledge of any and all individuals referenced or
12 identified in the complaints and any amendments thereto, including, but not limited to Defendant’s

13 officers and employees likely to have discoverable information that Plaintiffs may use to support

14 their claims.

15            The individuals identified below may possess knowledge relating to the facts and
16 circumstances relating to the Facebook Data Breach, including without limitation information

17 concerning: development and pre-implementation testing of Facebook software including the

18 “View As” token; the video upload tool that went online in July 2017 that allowed hackers to

19 improperly access Personal Information and/or take over millions of its users’ accounts; whether

20 warnings, unusual activity, or other indications of a breach of data security at Facebook occurred

21 prior to September 14, 2018; how and when Defendant became aware of the Facebook Data

22 Breach; when and how Defendant identified the root cause of the Facebook Data Breach; initial

23 disclosures of the Facebook Data Breach to law enforcement, government officials and regulators,

24 initial disclosure of the Facebook Data Breach to Facebook users and the public; when the

25 Facebook Data Breach began; the extent and nature of user Personal Information accessed and/or

26 exfiltrated during the Facebook Data Breach; when and how the Facebook Data Breach ended; the

27 identity or suspected identity of the hackers; how Defendant determined the affected users or

28 entities; any steps taken by Defendant to contain and/or remediate the Facebook Data Breach;
     Page 3                                                                          No. C 18-05982 WHA
                                       Plaintiffs’ Amended Initial Disclosures
      Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 6 of 30



 1 whether users’ Personal Information that remains on the Facebook system is safe from further

 2 security breach; Defendant’s data security systems, practices, and procedures; Defendant’s

 3 obligations and protocols to safeguard user Personal Information; any prior breaches of

 4 Defendant’s systems; measures Defendant may have taken or considered taking to attempt to

 5 safeguard user Personal Information; internal and external evaluations, analyses, investigations

 6 and reports related to the Facebook Data Breach; information concerning notices or disclosures

 7 that may have been provided by Defendant concerning the Facebook Data Breach; information

 8 and materials Defendant provided to, and requests or demands for information received from,

 9 investigating federal and state agencies relating to the Facebook Data Breach; information,

10 including communications, provided by Defendant to the public concerning safeguarding

11 customer data; information concerning Board of Directors’ meetings, minutes, oversight or

12 communications relating to Defendant’s data security measures, vulnerabilities, staffing and

13 budget devoted to safeguarding user data; any efforts to comply with industry and other standards

14 for safeguarding user data; information concerning Defendant’s practices in obtaining, retaining,

15 purging or deleting Personal Information; information concerning third-party vendors including

16 vendors with credentials to access Defendant’s computer systems; and other information relating

17 to the Facebook Data Breach. Contact information available to Plaintiffs as to certain of the

18 following individuals is provided below. Contact information has not been provided as to certain

19 individuals because that information is in the possession of Defendant. The job titles and

20 businesses associated with these individuals may have changed. Plaintiffs retain the right to

21 modify or supplement this list as the circumstances, further investigation, and discovery may

22 warrant, and as otherwise permitted by the Court.

23            The identities of all current and former officers, directors, employees or agents of
24 Defendant who are likely to possess relevant information that Plaintiffs may use to support their

25 claims are unknown to Plaintiffs at this time. Plaintiffs believe that ongoing investigation and

26 commencement of formal discovery will identify additional individuals Plaintiffs may use to

27 support their claims. The below list of individuals is not, nor could it be exhaustive and is offered

28 without prejudice to Plaintiffs’ right to obtain information from Defendant that is reasonably
     Page 4                                                                          No. C 18-05982 WHA
                                      Plaintiffs’ Amended Initial Disclosures
      Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 7 of 30



 1 further security breach; Defendant’s data security systems, practices, and procedures; Defendant’s

 2 obligations and protocols to safeguard user Personal Information; any prior breaches of

 3 Defendant’s systems; measures Defendant may have taken or considered taking to attempt to

 4 safeguard user Personal Information; internal and external evaluations, analyses, investigations

 5 and reports related to the Facebook Data Breach; information concerning notices or disclosures

 6 that may have been provided by Defendant concerning the Facebook Data Breach; information

 7 and materials Defendant provided to, and requests or demands for information received from,

 8 investigating federal and state agencies relating to the Facebook Data Breach; information,

 9 including communications, provided by Defendant to the public concerning safeguarding

10 customer data; information concerning Board of Directors’ meetings, minutes, oversight or

11 communications relating to Defendant’s data security measures, vulnerabilities, staffing and

12 budget devoted to safeguarding user data; any efforts to comply with industry and other standards

13 for safeguarding user data; information concerning Defendant’s practices in obtaining, retaining,

14 purging or deleting Personal Information; information concerning third-party vendors including

15 vendors with credentials to access Defendant’s computer systems; and other information relating

16 to the Facebook Data Breach. Contact information available to Plaintiffs as to certain of the

17 following individuals is provided below. Contact information has not been provided as to certain

18 individuals because that information is in the possession of Defendant. The job titles and

19 businesses associated with these individuals may have changed. Plaintiffs retain the right to

20 modify or supplement this list as the circumstances, further investigation, and discovery may

21 warrant, and as otherwise permitted by the Court.

22            The identities of all current and former officers, directors, employees or agents of
23 Defendant who are likely to possess relevant information that Plaintiffs may use to support their

24 claims are unknown to Plaintiffs at this time. Plaintiffs believe that ongoing investigation and

25 commencement of formal discovery will identify additional individuals Plaintiffs may use to

26 support their claims. The below list of individuals is not, nor could it be exhaustive and is offered

27 without prejudice to Plaintiffs’ right to obtain information from Defendant that is reasonably

28 calculated to lead to the discovery of admissible evidence. Individuals likely to have discoverable
     Page 5                                                                          No. C 18-05982 WHA
                                      Plaintiffs’ Amended Initial Disclosures
      Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 8 of 30



 1 information including but not limited to the above subject matters that Plaintiffs may use to

 2 support their claims are:

 3                   i.     Facebook’s Information and Data Security Personnel
 4            Although Plaintiffs’ investigation continues, Plaintiffs reasonably believe the following
 5 individuals are likely to have discoverable information including but not limited to the

 6 development and pre-implementation testing of Facebook software including the “View As”

 7 token; the video upload tool that went online in July 2017 that allowed hackers to improperly

 8 access Personal Information and/or take over millions of its users’ accounts; whether warnings,

 9 unusual activity, or other indications of a breach of data security at Facebook occurred prior to

10 September 14, 2018; how and when Defendant became aware of the Facebook Data Breach; when

11 and how Defendant identified the root cause of the Facebook Data Breach:

12            1.     Pedro Canahuati, Vice President of Engineering, Security and Privacy, Facebook,
13                   Inc., 1601 Willow Road, Menlo Park, CA 94025. Upon reasonable investigation,
14                   Mr. Canahuati is also likely to have information and knowledge concerning the
15                   details of the “View As” vulnerabilities that permitted the Data Breach to occur,
16                   including how Access Tokens were impermissibly created, how those Access
17                   Tokens were used to impermissibly access Facebook users’ Personal Information,
18                   the security review of the “View As” function, and Facebook’s alleged remedial
19                   measures employed to prevent future vulnerabilities with Access Tokens;
20            2.     Christopher K. Cox, Chief Product Officer, Facebook, Inc., 1601 Willow Road,
21                   Menlo Park, CA 94025. Upon reasonable investigation, Mr. Cox is also likely to
22                   have information and knowledge concerning the Facebook application for mobile
23                   devices, the implementation of products and services on the Facebook platform,
24                   including the “View As” function and its associated vulnerabilities, and testing and
25                   implementation protocols at Facebook;
26            3.     Erin Egan, Chief Privacy Officer, Facebook, Inc., 1601 Willow Road, Menlo Park,
27                   CA 94025. Upon reasonable investigation, Ms. Egan is also likely to have
28                   information and knowledge concerning Facebook’s internal review of Facebook’s
     Page 6                                                                           No. C 18-05982 WHA
                                       Plaintiffs’ Amended Initial Disclosures
      Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 9 of 30



 1                 products and services and privacy controls related thereto, Facebook’s handling of
 2                 Personal Information, and interactions with federal, state, and other regulatory
 3                 government agencies and law enforcement agencies;
 4            4.   Nathaniel Gleicher, Head of Cybersecurity Policy, Facebook, Inc., 1601 Willow
 5                 Road, Menlo Park, CA 94025. Upon reasonable investigation, Mr. Gleicher is also
 6                 likely to have information and knowledge concerning the details of the “View As”
 7                 vulnerabilities that permitted the Data Breach to occur, and Facebook’s alleged
 8                 remedial measures employed to prevent future vulnerabilities and exploitations
 9                 thereof to exfiltrate Facebook users’ Personal Information, including Facebook’s
10                 cyber security resources, evaluations concerning the sufficiency thereof, and efforts
11                 to expand and fortify Facebook’s cyber security programs and practices at
12                 Facebook to protect users’ Personal Information;
13            5.   Jonathan Millican, Software Engineer, Facebook, Inc., 1601 Willow Road, Menlo
14                 Park, CA 94025. Upon reasonable investigation, Mr. Millican is also likely to have
15                 information and knowledge concerning Facebook’s cyber security practices and
16                 alleged efforts to secure Facebook users’ Personal Information from unauthorized
17                 disclosure to third parties, as well as anticipate and detect cyber attacks on
18                 Facebook’s information and data security computers and networks;
19            6.   Mike Schroepfer, Chief Technology Officer, Facebook, Inc., 1601 Willow Road,
20                 Menlo Park, CA 94025. Upon reasonable investigation, Mr. Schroepfer is also
21                 likely to have information and knowledge concerning Facebook’s cyber security
22                 practices and alleged efforts to secure Facebook users’ Personal Information from
23                 unauthorized disclosure to third parties, as well as anticipate and detect cyber
24                 attacks on Facebook’s information and data security computers and networks,
25                 Facebook’s cyber security resources, evaluations concerning the sufficiency
26                 thereof, and efforts to expand and fortify Facebook’s cyber security programs and
27                 practices at Facebook to protect users’ Personal Information; and
28
     Page 7                                                                         No. C 18-05982 WHA
                                     Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 10 of 30



 1            7.     Alex Stamos, former Chief Security Officer, Facebook, Inc., now at Stanford
 2                   University. 450 Serra Mall, Stanford, CA 94305. Upon reasonable investigation,
 3                   Mr. Stamos is also likely to have information and knowledge concerning
 4                   Facebook’s cyber security practices and alleged efforts to secure Facebook users’
 5                   Personal Information from unauthorized disclosure to third parties, as well as
 6                   anticipate and detect cyber attacks on Facebook’s information and data security
 7                   computers and networks, Facebook’s cyber security resources, evaluations
 8                   concerning the sufficiency thereof, and efforts to expand and fortify Facebook’s
 9                   cyber security programs and practices at Facebook to protect users’ Personal
10                   Information.
11                   ii.    Facebook’s Current and Former Executive Officers and Senior
                            Management
12
              Although Plaintiffs’ investigation continues, Plaintiffs reasonably believe the following
13
     individuals are likely to have discoverable information including but not limited to development
14
     and pre-implementation testing of Facebook software including the “View As” token; the video
15
     upload tool that went online in July 2017 that allowed hackers to improperly access Personal
16
     Information and/or take over millions of its users’ accounts; whether warnings, unusual activity, or
17
     other indications of a breach of data security at Facebook occurred prior to September 14, 2018;
18
     how and when Defendant became aware of the Facebook Data Breach; when and how Defendant
19
     identified the root cause of the Facebook Data Breach; initial disclosures of the Facebook Data
20
     Breach to law enforcement, government officials and regulators, initial disclosure of the Facebook
21
     Data Breach to Facebook users and the public; when the Facebook Data Breach began; the extent
22
     and nature of user Personal Information accessed and/or exfiltrated during the Facebook Data
23
     Breach; when and how the Facebook Data Breach ended; the identity or suspected identity of the
24
     hackers; how Defendant determined the affected users or entities; any steps taken by Defendant to
25
     contain and/or remediate the Facebook Data Breach; whether users’ Personal Information that
26
     remains on the Facebook system is safe from further security breach; Defendant’s data security
27
     systems, practices, and procedures; Defendant’s obligations and protocols to safeguard user
28
     Page 8                                                                          No. C 18-05982 WHA
                                      Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 11 of 30



 1 Personal Information; any prior breaches of Defendant’s systems; measures Defendant may have

 2 taken or considered taking to attempt to safeguard user Personal Information; internal and external

 3 evaluations, analyses, investigations and reports related to the Facebook Data Breach; information

 4 concerning notices or disclosures that may have been provided by Defendant concerning the

 5 Facebook Data Breach; information and materials Defendant provided to, and requests or demands

 6 for information received from, investigating federal and state agencies relating to the Facebook

 7 Data Breach; information, including communications, provided by Defendant to the public

 8 concerning safeguarding customer data; any efforts to comply with industry and other standards

 9 for safeguarding user data; information concerning Defendant’s practices in obtaining, retaining,

10 purging or deleting Personal Information; information concerning third-party vendors including

11 vendors with credentials to access Defendant’s computer systems; and other information relating

12 to the Facebook Data Breach:

13            1.   Brian Acton, founder and former executive at WhatsApp, Inc., and Facebook, Inc.,
14                 last known address 1601 Willow Road, Menlo Park, CA 94025. Upon reasonable
15                 investigation, Mr. Acton is also likely to have information and knowledge
16                 concerning Facebook’s handling of its users’ Personal Information and Facebook’s
17                 weakened data encryption practices and policies;
18            2.   Jan Koum, founder and former executive at WhatsApp Inc., and Facebook, Inc.,
19                 last known address 1601 Willow Road, Menlo Park, CA 94025. Upon reasonable
20                 investigation, Mr. Koum is also likely to have information and knowledge
21                 concerning Facebook’s handling of its users’ Personal Information and Facebook’s
22                 weakened data encryption practices and policies;
23            3.   Adam Mosseri, head of Instagram, former head of the News Feed and Product
24                 Interfaces management teams at Facebook, Inc., 1601 Willow Road, Menlo Park,
25                 CA 94025. Upon reasonable investigation, Mr. Mosseri is also likely to have
26                 information and knowledge concerning Facebook’s handling of its users’ Personal
27                 Information, how that Personal Information is shared and secured on Facebook’s
28                 platform, and third parties’ access to that Personal Information;
     Page 9                                                                            No. C 18-05982 WHA
                                     Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 12 of 30



 1             4.     Sheryl K. Sandberg, Chief Operating Officer and Director, Facebook, Inc., 1601
 2                    Willow Road, Menlo Park, CA 94025. Upon reasonable investigation, Ms.
 3                    Sandberg is also likely to have information and knowledge concerning Facebook’s
 4                    efforts to monitor network activity and computer systems to identify network
 5                    activity irregularities and unauthorized exfiltration of Personal Information;
 6             5.     Colin S. Stretch, Vice President and General Counsel, Facebook, Inc., 1601 Willow
 7                    Road, Menlo Park, CA 94025. Upon reasonable investigation, Mr. Stretch is also
 8                    likely to have information and knowledge concerning Facebook’s cyber security
 9                    resources, evaluations concerning the sufficiency thereof, and efforts to expand and
10                    fortify Facebook’s cyber security programs and practices at Facebook to protect
11                    users’ Personal Information;
12             6.     David M. Wehner, Chief Financial Officer, Facebook, Inc., 1601 Willow Road,
13                    Menlo Park, CA 94025. Upon reasonable investigation, Mr. Wehner is also likely
14                    to have information and knowledge concerning Facebook’s financial evaluations of
15                    data breaches, Facebook’s budgets, and requests for financial resources to expand
16                    and fortify Facebook’s cyber security programs and practices at Facebook to
17                    protect users’ Personal Information; and
18             7.     Mark Zuckerberg, Chairman and Chief Executive Officer, Facebook, Inc., 1601
19                    Willow Road, Menlo Park, CA 94025. Upon reasonable investigation, Mr.
20                    Zuckerberg is also likely to have information and knowledge concerning
21                    Facebook’s cyber security resources, evaluations concerning the sufficiency
22                    thereof, Facebook’s efforts to expand and fortify Facebook’s cyber security
23                    programs and practices at Facebook to protect user’s Personal Information, as well
24                    as detailed information and knowledge of The Breach that targeted and personally
25                    affected Mr. Zuckerberg’s Facebook profile.
26                    iii.   Facebook’s Communications and Product Management Personnel
27             Although Plaintiffs’ investigation continues, Plaintiffs reasonably believe the following
28 individuals are likely to have discoverable information including but not limited to development
     Page 10                                                                            No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 13 of 30



 1 and pre-implementation testing of Facebook software including the “View As” token; the video

 2 upload tool that went online in July 2017 that allowed hackers to improperly access Personal

 3 Information and/or take over millions of its users’ accounts; whether warnings, unusual activity, or

 4 other indications of a breach of data security at Facebook occurred prior to September 14, 2018;

 5 how and when Defendant became aware of the Facebook Data Breach; when and how Defendant

 6 identified the root cause of the Facebook Data Breach; initial disclosures of the Facebook Data

 7 Breach to law enforcement, government officials and regulators, initial disclosure of the Facebook

 8 Data Breach to Facebook users and the public; when the Facebook Data Breach began; the extent

 9 and nature of user Personal Information accessed and/or exfiltrated during the Facebook Data

10 Breach; when and how the Facebook Data Breach ended; the identity or suspected identity of the

11 hackers; how Defendant determined the affected users or entities; any steps taken by Defendant to

12 contain and/or remediate the Facebook Data Breach; whether users’ Personal Information that

13 remains on the Facebook system is safe from further security breach; Defendant’s data security

14 systems, practices, and procedures; Defendant’s obligations and protocols to safeguard user

15 Personal Information; any prior breaches of Defendant’s systems; measures Defendant may have

16 taken or considered taking to attempt to safeguard user Personal Information; internal and external

17 evaluations, analyses, investigations and reports related to the Facebook Data Breach; information

18 concerning notices or disclosures that may have been provided by Defendant concerning the

19 Facebook Data Breach; information and materials Defendant provided to, and requests or demands

20 for information received from, investigating federal and state agencies relating to the Facebook

21 Data Breach; information, including communications, provided by Defendant to the public

22 concerning safeguarding customer data; any efforts to comply with industry and other standards

23 for safeguarding user data; information concerning Defendant’s practices in obtaining, retaining,

24 purging or deleting Personal Information; information concerning third-party vendors including

25 vendors with credentials to access Defendant’s computer systems; and other information relating

26 to the Facebook Data Breach:

27             1.   Will Castleberry, Facebook Public Policy, Facebook, Inc., 1601 Willow Road,
28                  Menlo Park, CA 94025. Upon reasonable investigation, Mr. Castleberry is also
     Page 11                                                                        No. C 18-05982 WHA
                                     Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 14 of 30



 1                  likely to have information and knowledge concerning investigations and/or
 2                  inquiries from federal and state government entities and law enforcement,
 3                  disclosures to federal and state government entities and law enforcement, the extent
 4                  to which Facebook cooperated with those investigations, and the decision to issue
 5                  data breach notifications to federal and state government entities;
 6             2.   Guy Rosen, Vice President of Product Management, Facebook, Inc., 1601 Willow
 7                  Road, Menlo Park, CA 94025. Upon reasonable investigation, Mr. Rosen is also
 8                  likely to have information and knowledge concerning the details of Facebook’s
 9                  policies and procedures related to cyber security and safety at Facebook, as well as
10                  the Data Breach, the types and categories of Personnel Information accessed and
11                  exfiltrated in the Data Breach and how Facebook determined the types and
12                  categories of Personal Information was accessed and exfiltrated in the Data Breach,
13                  and when the Data Breach began, when Facebook first detected the Data Breach,
14                  how Facebook first detected the Data Breach, when the Data Breach ended, and
15                  how Facebook remediated and otherwise fixed the vulnerabilities in the “View As”
16                  feature that permitted the Data Breach to occur; and
17             3.   Tom Reynolds, Facebook Communications, Facebook, Inc., 1601 Willow Road,
18                  Menlo Park, CA 94025. Upon reasonable investigation, Mr. Reynolds is also likely
19                  to have information and knowledge concerning the details of Facebook’s policies
20                  and procedures related to cyber security and safety at Facebook, as well as the Data
21                  Breach, the types and categories of Personnel Information accessed and exfiltrated
22                  in the Data Breach and how Facebook determined the types and categories of
23                  Personal Information was accessed and exfiltrated in the Data Breach, and when
24                  the Data Breach began, when Facebook first detected the Data Breach, how
25                  Facebook first detected the Data Breach, when the Data Breach ended, and how
26                  Facebook remediated and otherwise fixed the vulnerabilities in the “View As”
27                  feature that permitted the Data Breach to occur.
28
     Page 12                                                                          No. C 18-05982 WHA
                                      Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 15 of 30



 1                    iv.    Non-Employee Members of the Board of Directors for Facebook
 2             Although Plaintiffs’ investigation continues, Plaintiffs reasonably believe the following
 3 individuals are likely to have discoverable information including but not limited to development

 4 and pre-implementation testing of Facebook software including the “View As” token; the video

 5 upload tool that went online in July 2017 that allowed hackers to improperly access Personal

 6 Information and/or take over millions of its users’ accounts; whether warnings, unusual activity, or

 7 other indications of a breach of data security at Facebook occurred prior to September 14, 2018;

 8 how and when Defendant became aware of the Facebook Data Breach; when and how Defendant

 9 identified the root cause of the Facebook Data Breach; initial disclosures of the Facebook Data

10 Breach to law enforcement, government officials and regulators, initial disclosure of the Facebook

11 Data Breach to Facebook users and the public; when the Facebook Data Breach began; the extent

12 and nature of user Personal Information accessed and/or exfiltrated during the Facebook Data

13 Breach; when and how the Facebook Data Breach ended; how Defendant determined the affected

14 users or entities; any steps taken by Defendant to contain and/or remediate the Facebook Data

15 Breach; whether users’ Personal Information that remains on the Facebook system is safe from

16 further security breach; Defendant’s data security systems, practices, and procedures; Defendant’s

17 obligations and protocols to safeguard user Personal Information; any prior breaches of

18 Defendant’s systems; measures Defendant may have taken or considered taking to attempt to

19 safeguard user Personal Information; internal and external evaluations, analyses, investigations

20 and reports related to the Facebook Data Breach; information concerning notices or disclosures

21 that may have been provided by Defendant concerning the Facebook Data Breach; information

22 and materials Defendant provided to, and requests or demands for information received from,

23 investigating federal and state agencies relating to the Facebook Data Breach; information,

24 including communications, provided by Defendant to the public concerning safeguarding

25 customer data; information concerning Board of Directors’ meetings, minutes, oversight or

26 communications relating to Defendant’s data security measures, vulnerabilities, staffing and

27 budget devoted to safeguarding user data; any efforts to comply with industry and other standards

28 for safeguarding user data; information concerning Defendant’s practices in obtaining, retaining,
     Page 13                                                                         No. C 18-05982 WHA
                                       Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 16 of 30



 1 purging or deleting Personal Information; information concerning third-party vendors including

 2 vendors with credentials to access Defendant’s computer systems; and other information relating

 3 to the Facebook Data Breach:

 4             1.     Erskine B. Bowles, University of North Carolina, 910 Raleigh Rd., Chapel Hill,
 5                    NC 27515. Upon reasonable investigation, Mr. Bowles is also likely to have
 6                    information and knowledge concerning audits and other internal and external
 7                    reviews Facebook has undertaken related to its cyber security practices; and
 8             2.     Reed Hastings, Netflix, Inc., 100 Winchester Circle, Los Gatos, CA 95032; Upon
 9                    reasonable investigation, Mr. Hastings is also likely to have information and
10                    knowledge concerning the interaction between Facebook and third-party
11                    applications, such as Netflix, wherein Access Tokens are used to login to those
12                    third-party applications, such as Netflix, and what information a nefarious actor
13                    could glean from the third-party applications accounts, such as credit card, PayPal,
14                    iTunes, and other payment methods.
15    II.           ADDITIONAL INDIVIDUALS AND ENTITIES BELIEVED TO HAVE
                    DISCOVERABLE INFORMATION UNDER FED. R. CIV. P. 26(a)(1)(A)(I)
16
               The following may have information regarding the value to Defendant of the average
17
     Facebook user in terms of company revenue and profit.
18
               1.     Ernst & Young LLP, 560 Mission Street, #1600, San Francisco, CA 4105, (415)
19
                      894-8000
20
               Plaintiffs believe that the following government entities and personnel may have
21
     discoverable information that Plaintiffs may use to support their claims. The particular personnel
22
     within these government agencies with such information are mostly unknown to Plaintiffs, but
23
     may be known to and in the possession and control of Defendant. The subject matter of the
24
     discoverable information these government agencies may have is the result of inquiries and
25
     investigations conducted by the agencies, including information requested and obtained from
26
     Defendant and non-parties, and relates to the Facebook Data Breach and/or online data privacy at
27
     Facebook. These government agencies include without limitation the following:
28
     Page 14                                                                           No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 17 of 30



 1             1.    Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC
 2                   20580, (877) 382-4357. Upon reasonable investigation, the FTC may have
 3                   discoverable information related to its investigation of the Facebook Data Breach.
 4             2.    United States Senate, Members of the Committee on Commerce, Science and
 5                   Transportation, 512 Dirksen Senate Building, Washington, DC 20510, (202) 224-
 6                   1251. Upon reasonable investigation, the Committee on Commerce, Science and
 7                   Transportation and its members may have discoverable information related to its
 8                   investigation of online data privacy at Facebook.
 9             3.    United States House of Representatives, Members of the United States House of
10                   Representatives Commerce and Energy Committee, 2322A Rayburn House Office
11                   Building, Washington, DC 20515, (202) 225-3641. Upon reasonable investigation,
12                   the United States House of Representatives Commerce and Energy Committee and
13                   its members may have discoverable information related to its investigation of the
14                   transparency and use of consumer data at Facebook, including Facebook’s written
15                   responses to written questions.
16             4.    Josh Stein, North Carolina Attorney General, North Carolina Department of
17                   Justice, 114 W Edenton Street, Raleigh, NC 27603, (919) 716-6400. Upon
18                   reasonable investigation, the Attorney General and his office may have
19                   discoverable information related to its investigation of the Facebook Data Breach.
20             5.    Irish Data Protection Commission, Canal House, Station Road, Portarlington R32
21                   AP23, Co. Laois, Ireland. Upon reasonable investigation, the Irish Data Protection
22                   Commission may have discoverable information related to its investigation of the
23                   Facebook Data Breach.
24             Plaintiffs further identify the following reporters or investigators who may have
25 discoverable information that Plaintiffs may use to support their claims:

26             1.    Catalin Cimpanu, Security Reporter, ZDNet. Upon reasonable investigation, Mr.
27                   Cimpanu may have discoverable information related to the Facebook Data Breach
28                   as Mr. Cimpanu is an investigative reporter who participated in numerous
     Page 15                                                                          No. C 18-05982 WHA
                                       Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 18 of 30



 1                    Facebook conference calls with Mark Zuckerberg and other Facebook executives
 2                    who provided information about the Facebook Data Breach and published articles
 3                    on September 28, 2018, October 1, 2018 and October 12, 2018 regarding the
 4                    breach.
 5             2.     Heather Kelly, San Francisco Tech Editor, CNN, San Francisco, California. Upon
 6                    reasonable investigation, Ms. Kelly is an investigative reporter and may have
 7                    discoverable information related to the Facebook Data Breach. Ms. Kelly has
 8                    published and continues to publish articles related to data privacy at Facebook and
 9                    Facebook management’s approach to data privacy including a September 28, 2018
10                    CNN article titled Facebook hack exposed 50 million users' info -- and accounts on
11                    other sites.
12             3.     Issie Lapowsky, Senior Writer, WIRED Magazine, New York, New York. Upon
13                    reasonable investigation, Ms. Lapowsky is an investigative reporter and may have
14                    discoverable information related to the Facebook Data Breach. Ms. Lapowsky has
15                    published and continues to publish articles related to the Facebook Data Breach
16                    including the October 2, 2018 WIRED article titled The Facebook Hack Exposes
17                    an Internet-Wide Failure discussing ways that hackers could abuse Facebook’s
18                    Single Sign-On tool.
19             4.     Kurt Wagner, Senior Editor, Recode. Upon reasonable investigation, Mr. Wagner is
20                    an investigative reporter and may have discoverable information related to the
21                    Facebook Data Breach. Mr. Wagner has published and continues to publish articles
22                    related to data privacy at Facebook and Facebook management’s approach to data
23                    privacy including a September 28, 2018 Recode article titled Why should anybody
24                    trust Facebook with their personal data? We asked CEO Mark Zuckerberg that
25                    same question.
26             Plaintiffs also identify the following individuals and entities from the security and privacy
27 industry who may have discoverable information that Plaintiffs may use to support their claims:

28
     Page 16                                                                            No. C 18-05982 WHA
                                         Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 19 of 30



 1             1.     Anna Brading, Editor-in-Chief, Nakedsecurity.sophos.com. Upon reasonable
 2                    investigation, Ms. Brading is consumer privacy analyst and may have discoverable
 3                    information related to the Facebook Data Breach and Facebook’s attempts to
 4                    contain the damage from the Facebook Data Breach as stated in several podcasts
 5                    and postings to https://nakedsecurity.sophos.com, including information related to
 6                    https://nakedsecurity.sophos.com/2018/09/28/big-facebook-breach50-million-
 7                    accounts-affected/.
 8             2.     Brian Krebs, Krebs on Security LLC, P.O. Box 3073, Merrifiled, VA 22166. Upon
 9                    reasonable investigation, Mr. Krebs is consumer privacy analyst and may have
10                    discoverable information related to the Facebook Data Breach and Facebook’s
11                    attempts to contain the damage from the Facebook Data Breach, including
12                    information related to https://krebsonsecurity.com/tag/facebook-view-as-bug/.
13             3.     Simon Migliano, Digital Privacy and Cybersecurity Research, London, United
14                    Kingdom. Upon reasonable investigation, Mr. Migliano is consumer privacy
15                    analyst and may have discoverable information related to the Facebook Data
16                    Breach and Facebook’s attempts to contain the damage from the Facebook Data
17                    Breach, including black market prices for Facebook logins as related in
18                    https://www.top10vpn.com/privacy-central/privacy/dark-web-market-price-index-
19                    feb-2018-us/.
20             4.     Corey Milligan, Senior Threat Intel Analyst, Armor Inc., 2360 Campbell Creek
21                    Blvd., Suite 535, Richardson, Texas 75082. Upon reasonable investigation, Mr.
22                    Milligan is consumer privacy analyst and may have discoverable information
23                    related to the Facebook Data Breach and Facebook’s attempts to contain the
24                    damage from the Facebook Data Breach. Mr. Milligan has been interviewed by,
25                    inter alia, Reuters regarding how much data companies learn about users, how
26                    companies track users, and how companies monetize that data.
27             The following credit bureaus may have information regarding all Plaintiffs’ credit in the
28 aftermath of the Facebook Data Breach:
     Page 17                                                                            No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 20 of 30



 1              1.     Experian Credit Reporting, 475 Anton Blvd., Costa Mesa, CA 92626, Tel: 714-
 2                     830-7000
 3              2.     TransUnion, 1510 Chester Pike, Crum Lynne, PA 19022, Tel: 800-888-4213
 4              3.     Equifax, P.O. Box 740241, Atlanta, GA 30374, Tel: 800-685-5000
 5       III.        CATEGORIES OF DOCUMENTS PURSUANT TO FED. R. CIV. P.
                     26(a)(1)(A)(II)
 6
                Subject to the above reservations and objections, including Plaintiffs’ right to modify,
 7
     supplement, or clarify this response, Plaintiffs (and/or their counsel) represent that they have in
 8
     their possession, custody, or control the following categories of documents, electronically stored
 9
     information and tangible things that may support their claims:
10
                1.     Documents from Plaintiffs’ files and records, which may include documents
11
     regarding: (a) Plaintiffs’ contracts and interactions with Defendant; (b) Personal Information
12
     supplied by Plaintiffs to Defendant; (c) fraudulent activity that utilized Plaintiffs’ Personal
13
     Information, acquired in the Facebook Data Breach (including communications from credit card
14
     companies and the IRS and state and local tax board equivalents); (d) Plaintiffs’ losses and
15
     injuries, including to their money or property resulting from the Facebook Data Breach; (e)
16
     Plaintiffs’ costs or time expended dealing with the aftermath of the Facebook Data Breach
17
     (including credit card statements and hard-copy receipts); (f) Plaintiffs’ communications with
18
     Defendant relating to the Facebook Data Breach; (g) Plaintiffs’ communications with third parties
19
     relating to the Facebook Data Breach, including banks, credit issuers, credit bureaus, law
20
     enforcement agencies, other government agencies, and credit monitoring companies; and (h)
21
     Defendant Facebook’s communications to Plaintiffs relating to the Facebook Data Breach. 2
22
                2.     Publicly available documents, including, without limitation, reports and disclosures
23
     made by Defendant, press releases, 10Ks, annual reports, news articles, and information from the
24
     Defendant’s websites.
25
                Additionally, Plaintiffs believe that Defendant and numerous third parties have in their
26
     possession, custody, and control additional documents, analyses, and compilations that Plaintiffs
27
     2
28       Attachments A, E, N, Q, and R set forth Plaintiffs’ category of documents.

     Page 18                                                                            No. C 18-05982 WHA
                                         Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 21 of 30



 1 may use to support their claims and/or controvert Defendant’s defenses. Descriptions and location

 2 of such documents are not known to Plaintiffs and will be identified in the course of discovery and

 3 investigation. Accordingly, Plaintiffs reserve the right to supplement this initial disclosure.

 4       IV.        DAMAGE COMPUTATION PURSUANT TO FED. R. CIV. P. 26(a)(1)(A)(III)
 5             Plaintiffs request, on behalf of themselves and the Classes they seek to represent, actual,
 6 compensatory, consequential, statutory and punitive damages, restitution, disgorgement, pre-

 7 judgment and post-judgment interest, and reasonable attorneys’ fees costs and expenses, and such

 8 other and further relief as is just and proper. As described below, Plaintiffs and the Classes

 9 continue to incur additional damage as a result of the Facebook Data Breach, and the initial

10 damages calculations set forth below are all subject to further investigation, discovery, and expert

11 analysis. Plaintiffs will update their damages calculations prior to trial.

12             Subject to the above reservations, including Plaintiffs’ right to modify, supplement, or
13 clarify these disclosures, Plaintiffs provide the following computations for each of their categories

14 of damages:

15             A.     Individualized Damages3
16             All Plaintiffs and Class Members are entitled to compensation for the money and time that
17 Plaintiffs and Class Members have spent addressing issues related to the Facebook Data Breach,

18 including, but not limited to, the time, loss of productivity, and costs associated with the detection

19 and prevention of identity theft and unauthorized use of their Personal Information, and the stress,

20 nuisance, inconvenience and annoyance of dealing with issues resulting from the Facebook Data

21 Breach. These damages are ongoing, as the threat of continuing and future acts of fraud by persons

22 who acquired their Personal Information as a result of the Facebook Data Breach has not abated,

23 and Plaintiffs and Class Members must continue to spend time and money addressing issues

24 related to the Facebook Data Breach. Further discovery, investigation, and expert analysis are

25 needed to calculate these damages. Each of the individual Plaintiffs will also seek nominal

26 damages which will be determined by a jury.

27
     3
28       Attachments A, E, N, Q, and R include descriptions of damages per individual Plaintiffs.

     Page 19                                                                           No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 22 of 30



 1             B.     Class-wide Damages
 2             Aside from any individual damages that may occur for each Plaintiff listed herein due to
 3 identity theft activities that may not yet be detected or have not yet occurred, Plaintiffs seek

 4 damages common to all members of the Class. The estimates described below are based on

 5 Facebook’s public statements regarding the size and breadth of the Data Breach. Plaintiffs reserve

 6 the right to amend these damage estimates as they receive discovery in this litigation.

 7             The Data Breach resulted in the exposure of sensitive and valuable personally identifiable
 8 information (“PII”). Revenue for data industry companies and the underlying PII maintained by

 9 data industry companies are inextricably linked.4 In other words, if Facebook doesn’t maintain the

10 privacy of its users’ PII, it risks losing those customers and the ability to generate revenue from

11 those customers. Although Facebook does not pay its users for the PII that its users contribute, it

12 would be incorrect to conclude that users contribute their data for free. Rather, the data provided

13 by Facebook’s users is the modern-day currency used in the transaction for the services that

14 Facebook provides. PII is unquestionably a valuable asset to both Facebook and its users. In a

15 simple sense, if it were not valuable, companies would not spend the funds they do to secure it.

16             Subject to further discovery and refinement of the damage models, each class member
17 suffered damages, as described below:

18                    i.     The Loss of Value of PII: $15 to $1,200 per class member
19             A market exists for stolen PII because malicious actors are able to monetize that
20 information by gaining access to both metadata attached to the PII and by harvesting valuable

21 information from the users’ accounts themselves. An individual’s entire portfolio of PII has been

22 valued as high as $1,200 per person.5 Based solely on the type of PII that Facebook has publicly

23 asserted was taken in the Data Breach, the value of that information on the Dark Web ranges from

24

25
     4
26    Glikman, Pauline and Glady, Nicolas, What’s the Value of Your Data? TechCrunch, October 13,
     2015. https://techcrunch.com/2015/10/13/whats-the-value-of-your-data/.
27   5
    Migliano, Simon, Dark Web Market Price Index (US Edition), February 27, 2018.
28 https://www.top10vph.com/privacy-central/privacy/dark-web-market-price-index-feb-2018-us/.

     Page 20                                                                          No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 23 of 30



 1 $15-$30 per person. Until Plaintiffs can confirm the type of PII taken in the Data Breach, they

 2 cannot be more precise on the loss of value of PII taken here.

 3             However, Facebook’s acquisitions of Instagram and WhatsApp indicate that Facebook, at a
 4 minimum, put a value of $33 or $42 for each class member’s PII. In April 2012, Facebook

 5 acquired Instagram (a photo sharing app) for $1 billion, paying the equivalent of $33 per

 6 Instagram user. In February 2014, Facebook paid approximately $19 billion for WhatsApp (a

 7 smartphone app that allow you to send text messages, photos and videos) or $42 per user.

 8                    ii.    The Amount of Money Saved by Facebook by Failing to Provide
                             Adequate Cybersecurity: $11.49 to $15.63 per class member
 9
               An alternative approach to valuing PII here would be to analyze the value of the services
10
     and customer experience received by Facebook users in exchange for providing their PII. This
11
     analysis would further confirm the value of PII even though it is provided voluntarily to Facebook
12
     and not paid for in the traditional sense.
13
               Facebook itself has publicly acknowledged that it has not adequately provided appropriate
14
     security protections for its users’ PII. In fact, before the Senate Judiciary Committee, Colin
15
     Stretch, General Counsel for Facebook, testified that in response to data security threats, Facebook
16
     would double the number of personnel working on safety and security concerns from 10,000 to
17
     20,000 by the end of 2018.6 This means that had Facebook spent more appropriate amounts to
18
     secure its users’ PII, the Data Breach might have been avoided, as would the damage to the Class.
19
     As a result of not spending sufficiently on data security, Facebook enjoyed greater profits than it
20
     otherwise would have.
21
               Using Facebook’s estimates of an additional 10,000 safety and security personnel, it is
22
     possible to estimate the amount saved by Facebook and thus the increased profit that it wrongfully
23
     retained. Based on a fully burdened labor cost to Facebook of between $117,000 (the “low-salary
24
     scenario”) and $159,000 (the “high-salary scenario”) per data security employee, Facebook saved
25

26

27   6
    Hearing before the United States Senate Committee on the Judiciary Subcommittee on Crime
28 and Terrorism: Testimony of Colin Stretch, General Counsel, Facebook, October 31, 2017.

     Page 21                                                                         No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 24 of 30



 1 between $1.2 billion and $1.6 billion in 2017.7 However, these amounts were not just saved in

 2 2017, but in prior years as well. In total, between 2012 and 2017, Facebook saved between $5.0

 3 billion and $6.8 billion in costs by not adequately protecting its users’ PII. This compares to the

 4 $34.3 billion in profit that Facebook actually made. Had it spent the appropriate amounts on data

 5 security, Facebook would have made between $27.5 billion and $29.3 billion in profit over this

 6 period.

 7             From 2012 to 2017, Facebook generated nearly $17 billion in net income in the U.S. and
 8 saved between $2.5 billion and $3.4 billion by not spending appropriate amounts on safety and

 9 security personnel. Based upon the preceding, Plaintiffs presently calculate excess profit per user

10 of $15.63. A similar calculation for the low-salary scenario results in excess profit per U.S. user of

11 $11.49. Assuming approximately 30 million Class members, class damages conservatively8 would

12 be in the range of $306 million to $416 million.

13                    iii.   Damages to Class Members as Calculated by the Decline in Market
                             Capitalization: $25.30 to $422 per class member
14
               After the announcement of the Data Breach, Facebook’s market capitalization decreased
15
     by $12.6 billion as Facebook’s underlying assets that support its market capitalization had
16
     declined.9 To this day, Facebook’s market capitalization has not recovered—indicating that this
17
     asset impairment has continued to linger.10 Based on the asset book value (approximately $150
18
     billion) from Facebook’s publicly disclosed financial information and its market capitalization
19
   7
     Based on Bureau of Labor Statistics News Release, "Employer Costs for Employee
20 Compensation - June 2018", Page 4, dated September 18, 2018. See also,

21 www.ziprecruiter.com/Salaries/Entry-Level-Cyber-Security-Analyst-Salary, accessed 11/28/18.
   The majority of salaries range from $54,400 (25th percentile) to $120,000 (75th percentile) across
22 the United States. Also see www.glassdoor.com/Salary/Facebook-Salaries, accessed 11/28/18.
     8
23   The numbers utilized above are estimates and, prior to discovery, it cannot be determined
   whether even Facebook’s highest paid employees would be sufficient to rectify the security issues.
24 Moreover, those estimated costs exclude the costs of infrastructure necessary to accommodate
   those additional personnel.
25 9
     There does not appear to be any other significant announcement activity on September 28, 2018
26 that would explain Facebook’s stock price decline.
     10
     Capital IQ. Facebook’s stock traded at $168.84 on September 27, 2018. As of January 19, 2018,
27
   Facebook’s stock price traded at $150.04 and has never traded above $168 per share since
28 September 27, 2018.
     Page 22                                                                         No. C 18-05982 WHA
                                       Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 25 of 30



 1 ($487.5 billion), it is clear that the majority of Facebook’s value is attributable to its underlying

 2 intangible assets—which is primarily the user database built on the PII provided by Facebook’s

 3 users.11 The decline in Facebook’s market capitalization ($12.6 billion) on September 28, 2018

 4 would be isolated to just this user database asset because the Data Breach relates to the security of

 5 that asset whose value is tied to the exclusivity of the PII. The value of Facebook’s cash,

 6 receivables, fixed assets, and other intangibles remained unchanged after this announcement.

 7 Thus, the market decided that the Data Breach decreased the value of Facebook’s most valuable

 8 asset by $12.6 billion.

 9             There are several possible ways to interpret the market’s behavior. First, one could
10 attribute the entire decline of $12.6 billion to the accounts directly affected by the Data Breach as

11 the Class PII contribution to Facebook’s user data base was the one directly impacted by the

12 breach and thus impaired. Assuming a Class of 30 million members, the loss in value per Class

13 member would be $422 per user.12 Alternatively, one could consider the difference in profit

14 contribution between U.S. users and non-U.S. users. Despite comprising just 11% of total users,

15 U.S. users provided nearly 50% of Facebook’s total profit. If approximately 50% of the total

16 decline in Facebook’s user base asset was attributable to U.S. users (approximately 240 million),

17 then the loss in asset value would be $25.30 per U.S. user.

18                    iv.     Time Value of Dealing with Consequence of the Data Breach: $18.70
                              per hour per class member
19
               Plaintiffs seek damages to all members of the Class for the time spent as a direct result of
20
     the Data Breach. This time spent includes, but is not limited to, the following: time spent restoring
21
     Facebook settings which includes the ability to log on and completely recover Facebook accounts;
22
     dealing with impersonation activities which would include responding to phone calls, text
23

24

25   11
      Other intangible assets would include the technology on which Facebook’s platform is based
26 and relationships with advertisers. However, it is the user data base that is the primary revenue
   generating asset for Facebook.
27 12
      To the extent the $12.6 billion decline was applied to more than the 30 million Facebook users,
28 that loss per user number would be adjusted.

     Page 23                                                                           No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 26 of 30



 1 messages, emails and friend requests; reviewing credit reports; scanning financial information;

 2 mitigating potential losses; detecting identity theft and changing passwords.

 3 A relevant per-hour value of time for the typical American is $18.70, based on Bureau of Labor

 4 Statistics figures for median average weekly income of $897 13 and 48 total weekly work hours (or

 5
     2,50014 per year divided by 52 weeks).
 6
               The formula for calculating the value of time spent by Class members on dealing with the
 7
     consequences of the Data Breach would be as follows: (1) the total number of hours spent per
 8
     Class member, multiplied by the hourly rate for the value of that time spent ($18.70 per hour),
 9
     multiplied by (3) the number of Class members. As an example, if the average time spent per class
10
     member were 68.2 hours, which is the average time spent per named Plaintiffs, the total
11
     individualized damages for this category would be between $1275.34 per Class member.
12
               The hourly rate of $18.70 can be applied to each member of the class for the time they
13
     spent dealing with the consequences of the breach.
14

15                    v.      Value of Increased Risk of a Future Identity Theft and the Stress,
                              Nuisance, Inconvenience, and Annoyance Associated with that Risk:
16                            $1900 to $2900 per Class member

17             As a result of the Data Breach, the risk of identity theft has increased for each Class

18 member. These individuals will, for the foreseeable future, have to worry about the exposure of

19 their PII. The stress of possible identity theft will be a constant worry and will likely require the

20 future expenditure of time and resources. One way for the Class members to minimize this risk

21 and stress is to procure credit-monitoring services that have insurance clauses to help offset future

22 losses.

23             Currently, there are third-party credit-monitoring services that perform identity monitoring,
                                                                   15
24 identity recovery services and provide identity theft insurance. Notably, many of these services
                                                                                               16
25 provide insurance or reimbursement (as much as $1,000,000) against future potential losses.

26
     13
          https://www.bls.gov/news.release/pdf/wkyeng.pdf
27   14
          https://jamesclear.com/value-of-time
28   15
          Identity Theft Protection Services, Federal Trade Commission: Consumer Information.
     Page 24                                                                            No. C 18-05982 WHA
                                         Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 27 of 30



 1             Because the Class members will need this coverage for the foreseeable future, a temporary
 2 period of coverage would not suffice—the Class members will need coverage over the entire

 3 future period during which their PII will continue to be exposed. Annual subscriptions for credit

 4 monitoring plans range from $219 to $329 per year. The service provided by ID Watchdog

 5 Platinum ($219 per year) is described as a basic, no-frills credit monitoring that provides

 6 assistance for existing data-breach victims.17

 7             To calculate the value required to alleviate the stress of the Data Breach victims we first,
 8 determined the appropriate value of the subscription and insurance (between $219 and $329 per

 9 year). Second, we determined the appropriate time period for which the Data Breach victims will

10 require coverage. Potentially, the value of hacked information decreases over time; however, once

11 the PII is exposed, it is available to malicious actors indefinitely. (Further, the issue in this analysis

12 is not necessarily the actual risk that the data is used but the stress of a perceived risk that it will be

13 used) Third, we discounted the future amounts back to present values to determine the current

14 value of increased risk and stress caused by the Data Breach. We used the discounted rate of a 10-

15 Year Treasury rate of 2.64%, assuming the calculation will involve a similar time period.18 The

16 underlying theory is that the purchase of the credit monitoring service and insurance acts a risk

17 mitigation and device to alleviate the increased risk of a future identity theft and the stress,

18 nuisance, inconvenience, and annoyance associated with that risk.

19             If the appropriate period is determined to be 10 years, the present value the Class’s
20 increased risk and stress would be between $1,900 and $2,900 per Class member.19 This same

21 range can be applied to each member of the class for these injuries.

22

23

24 https://www.consumer.ftc.gov/articles/0235-identity-theft-protection-services
     16
25        https://www.lifelock.com/.
   17
      Do you Need Identity Theft Protection Services? Sean Pyles, Nerdwallet, February 4, 2019.
26 https://www.nerdwallet.com/blog/finance/comparing-identity-theft-protection-services/

27   18
          https://www.bankrate.com/rates/interest-rates/treasury.aspx
     19
28        Calculated as 10 annual payments of $219 or $329 and discounted back at 2.64%.

     Page 25                                                                             No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 28 of 30



 1    V.          INSURANCE AGREEMENT UNDER WHICH AN INSURANCE BUSINESS
                  MAY BE LIABLE TO SATISFY ALL OR PART OF THE DAMAGES
 2                PURSUANT TO FED. R. CIV. P. 26(A)(1)(A)(IV)
 3             Plaintiffs state that Fed. R. Civ. P. 26(a)(1)(A)(iv) is not applicable to any of them.
 4 Dated: March 7, 2019                                         Respectfully submitted,
 5                                                              /s/ John A. Yanchunis
                                                                John A. Yanchunis (Pro Hac Vice)
 6                                                              JYanchunis@ForThePeople.com
 7                                                              MORGAN & MORGAN
                                                                COMPLEX LITIGATION GROUP
 8                                                              201 N. Franklin Street, 7th Floor
                                                                Tampa, Florida 33602
 9                                                              T: 813-223-5505
                                                                F: 813-223-5402 (fax)
10

11                                                              Andrew N. Friedman (Pro Hac Vice)
                                                                AFriedman@CohenMilstein.com
12                                                              COHEN MILSTEIN SELLERS & TOLL,
                                                                PLLC
13                                                              1100 New York Ave, 5th Floor
                                                                Washington, DC 20005
14
                                                                T: 202-408-4600
15                                                              F: 202-408-4699

16                                                              Ariana Tadler (Pro Hac Vice)
                                                                ATadler@Milberg.com
17                                                              MILBERG          TADLER           PHILLIPS
18                                                              GROSSMAN LLP
                                                                One Penn Plaza
19                                                              New York, New York
                                                                T: 212-594-5300
20                                                              F: 212-868-1229
21
                                                                STULL, STULL & BRODY
22                                                              Melissa R. Emert (Pro Hac Vice)
                                                                MEmert@ssbny.com
23                                                              6 East 45th St, 4th Floor
                                                                New York, New York 10017
24                                                              T: 212-687-7230
25                                                              F: 212-490-2022

26                                                              LOCKRIDGE GRINDAL NAUEN PLLP
                                                                Karen H. Riebel (Pro Hac Vice)
27                                                              KHRiebel@LockLaw
                                                                100 Washington Ave. S, Suite 2200
28
     Page 26                                                                               No. C 18-05982 WHA
                                         Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 29 of 30



 1                                                             Minneapolis, MN 55401
                                                               T: 612-339-6900
 2                                                             F: 612-339-0981
 3
                                            PROOF OF SERVICE
 4
               On March 7, 2019, I caused the PLAINTIFFS’ AMENDED INITIAL DISCLOSURES
 5
     PURSUANT TO FED. R. CIV. P 26(a)(1)(A) to be served to upon all persons listed on the
 6
     following Service List.
 7
               I declare under penalty of perjury under the laws of the United States of America that the
 8
     foregoing is true and correct.
 9
     Dated: March 7, 2019                                      /s/ John A. Yanchunis
10                                                             John A. Yanchunis (Pro Hac Vice)
                                                               jyanchunis@ForThePeople.com
11                                                             MORGAN & MORGAN
                                                               COMPLEX LITIGATION GROUP
12
                                                               201 N. Franklin Street, 7th Floor
13                                                             Tampa, Florida 33602
                                                               T: 813-223-5505
14                                                             F: 813-223-5402 (fax)
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Page 27                                                                           No. C 18-05982 WHA
                                        Plaintiffs’ Amended Initial Disclosures
     Case 3:18-cv-05982-WHA Document 323-3 Filed 03/08/21 Page 30 of 30



 1                                        SERVICE LIST
 2 Elizabeth L. Deeley                               Andrew Brian Clubok
   Latham & Watkins LLP                              Latham & Watkins LLP
 3 505 Montgomery Street, Suite 2000                 555 Eleventh Street, NW, Suite 1000
   San Francisco, CA 94111-6538                      Washington, DC 20004-1304
 4
   (415) 391-0600                                    (202) 637-2200
 5 Fax: (415) 395-8095                               Fax: (202) 637-2201
   Email: elizabeth.deeley@lw.com                    Email: andrew.clubok@lw.com
 6
   Melanie Marilyn Blunschi                          Michael H. Rubin
 7 Latham & Watkins LLP                              Latham & Watkins LLP
 8 505 Montgomery Street, Suite 2000                 505 Montgomery Street
   San Francisco, CA 94111                           Suite 2000
 9 415-395-8129                                      San Francisco, CA 94111
   Fax: 415-395-8095                                 415-391-0600
10 Email: melanie.blunschi@lw.com                    Fax: 415-395-8095
                                                     Email: michael.rubin@lw.com
11

12 Serrin A Turner                                   Susan E. Engel
   Latham & Watkins LLP                              Latham & Watkins LLP
13 885 Third Avenue                                  555 Eleventh Street, N.W.
   New York, NY 10022                                Suite 1000
14 212-906-1200                                      Washington, DC 20004
   Email: serrin.turner@lw.com                       202-637-2200
15                                                   Email: susan.engel@lw.com
16

17

18

19

20

21

22

23

24

25

26

27

28
     Page 28                                                                     No. C 18-05982 WHA
                                 Plaintiffs’ Amended Initial Disclosures
